       Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 1 of 59 PageID 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
    v.                                 )                      Civil No. 6:19-cv-1780
                                       )
ANGELA NURSE; JOE LEON; WENDY          )
EDWARDS; and SIMPLE SOLUTIONS FL, LLC, )
                                       )
                Defendants.            )

        COMPLAINT FOR PERMANENT INJUNCTION AND OTHER RELIEF

       The United States of America, for its complaint against Angela Nurse, Joe Leon, Wendy

Edwards, and Simple Solutions FL, LLC, alleges the following:

       1.      This is a civil action brought by the United States under 26 U.S.C. §§ 7402, 7407,

and 7408 to enjoin Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC,

and anyone in active concert or participation with them, from:

            a. acting as federal tax return preparers or requesting, assisting in, or
               directing the preparation or filing of federal tax returns, amended returns,
               or other related documents or forms for any person or entity other than
               themselves;

            b. preparing or assisting in preparing federal tax returns that they know or
               reasonably should know would result in an understatement of tax liability
               or the overstatement of federal tax refund(s) as penalized by 26 U.S.C. §
               6694;

            c. owning, operating, managing, working in, investing in, providing capital
               or loans to, receiving fees or remuneration from, controlling, licensing,
               consulting with, or franchising a tax return preparation business;

            d. training, instructing, teaching, and creating or providing cheat sheets,
               memoranda, directions, instructions, or manuals, pertaining to the
               preparation of federal tax returns;



                                                 1
       Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 2 of 59 PageID 2



             e. maintaining, assigning, holding, using, or obtaining a Preparer Tax
                Identification Number (PTIN) or an Electronic Filing Identification
                Number (EFIN);

             f. engaging in any other activity subject to penalty under 26 U.S.C. §§ 6694,
                6695, 6701, or any other penalty provision in the Internal Revenue Code;
                and

             g. engaging in any conduct that substantially interferes with the proper
                administration and enforcement of the internal revenue laws.

This action also seeks, under 26 U.S.C. § 7402, an order requiring Angela Nurse, Joe Leon,

Wendy Edwards, and Simple Solutions FL, LLC, to disgorge to the United States the ill-gotten

gains that Nurse, Leon, Edwards, and Simple Solutions FL, LLC received (in the form of tax

preparation fees subtracted from tax refunds issued by the United States Treasury) for the

preparation of federal tax returns making grossly incompetent, negligent, reckless, false, and/or

fraudulent claims.

                                             Authorization

        2.      This action has been requested and authorized by the Chief Counsel of the

Internal Revenue Service, a delegate of the Secretary of the Treasury, and commenced at the

direction of a delegate of the Attorney General of the United States, pursuant to 26 U.S.C. §§

7402, 7407, and 7408.

                                        Jurisdiction and Venue

        3.      Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1340 and 1345 and 26

U.S.C. § 7402(a).

        4.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Nurse and

Edwards reside in this judicial district, and Simple Solutions FL, LLC has its principal place of

business in Daytona Beach, Florida, within this district, and a substantial part of the activities

giving rise to this suit occurred in this judicial district.
                                                     2
         Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 3 of 59 PageID 3



                                          Defendants

         5.    Angela Nurse resides in Ormond Beach, Florida. Nurse has been preparing tax

returns for others since at least 2014. In 2018, Nurse was an owner of (and prepared tax returns

in the name of) Simple Solutions FL, LLC, preparing tax returns at the store located at 725 Dr.

Mary McLeod Bethune Blvd., Daytona Beach, FL. Prior to 2018, Nurse prepared tax returns at

Unik Tax Refund and D&M Tax Solutions. The following number of tax returns identify Nurse

as the paid preparer in 2016, 2017, 2018, and 2019:

    Processing Total Number    Number of Returns % of Returns              Number and % of
    Year       of Returns      Claiming a Refund Claiming a Refund         Returns Claiming EITC1
       2016         181               181              100%                      140 (77%)
       2017         118               118              100%                       90 (76%)
       2018          49                49              100%                       33 (67%)
       2019          48                48              100%                          37 77%)


         6.    Joe Leon resides in Boca Raton, Florida. Leon has been preparing tax returns for

others since at least 2016. In 2018 and 2019, Leon was employed at the Simple Solutions FL,

LLC stores located at 4750 E. Moody Blvd., Suite 213, Bunnell, FL and 725 Dr. Mary McLeod

Bethune Blvd., Daytona Beach, FL, respectively.

         7.    Prior to 2018, Leon prepared tax returns at UJM Tax Services. The following

number of tax returns identify Leon as the paid preparer in 2016, 2017, 2018, and 2019:

    Processing Total Number    Number of Returns % of Returns              Number and % of
    Year       of Returns      Claiming a Refund Claiming a Refund         Returns Claiming EITC
       2016         139               138               99%                       85 (61%)
       2017          65                65              100%                       39 (60%)
       2018         174               172               98%                      110 (63%)
       2019         101               100               99%                       77 (76%)



1
 The Earned Income Tax Credit, a refundable tax credit available to certain low-income working
people in varying amounts based on the taxpayer’s income, filing status, and claimed number of
dependents.
                                                3
       Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 4 of 59 PageID 4



       8.      Wendy Edwards resides in Daytona Beach, Florida. Edwards has been preparing

tax returns for others since at least 2017. In 2018 and 2019, Edwards was employed at the

Simple Solutions FL, LLC store located at 725 Dr. Mary McLeod Bethune Blvd., Daytona

Beach, FL. Prior to 2018, Edwards prepared tax returns at the D&M Tax Solutions store also

located at 725 Dr. Mary McLeod Bethune Blvd. The following number of tax returns identify

Edwards as the paid preparer in 2017, 2018, and 2019:

Processing Total Number      Number of Returns % of Returns              Number and % of
Year       of Returns        Claiming a Refund Claiming a Refund         Returns Claiming EITC
   2017          20                  20              100%                       14 (70%)
   2018         118                 117               99%                       95 (80%)
   2019         148                 148              100%                      120 (81%)

       9.      Simple Solutions FL, LLC was incorporated in the State of Florida on or about

November 20, 2017. Nurse initially served as the Registered Agent of Simple Solutions FL,

LLC. The Employer Identification Number (“EIN”) associated with Simple Solutions FL, LLC

is held in Nurse’s name, and identifies Nurse as the sole member of Simple Solutions FL, LLC.

       10.     The Articles of Organization identified the officers of Simple Solutions FL, LLC

identified as Rashad Townes (Towns) and Les Hewitt. Towns was not aware that he was

identified as an officer of the corporation and, on or about June 22, 2018, Towns notified the

Florida Secretary of State’s office that he was resigning or disassociating from Simple Solutions

FL, LLC effective November 17, 2017 (which was the effective date for the company). On or

about October 30, 2018, Simple Solutions FL, LLC filed an amended annual report identifying

the officers as Hewitt, Lois Cooper, and Mario Cooper. Mario Cooper is identified as the

“Chairman.” Mario Cooper owned and operated a tax preparation business called D&M Tax

Solutions, where Nurse previously worked preparing tax returns. This Court entered a

preliminary injunction on December 7, 2017, and a permanent injunction on April 30, 2018,

                                                4
       Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 5 of 59 PageID 5



barring Mario Cooper from acting as a federal tax return preparer “and assisting in, advising, or

directing the preparation or filing of federal tax returns, amended returns, or any other federal tax

documents or forms for any person or entity other than” himself; “investing in, providing capital

or loans to, or receiving fees or remuneration from a tax return preparation business; and owning,

operating, managing, working in, controlling, licensing, consulting with, or franchising a tax

return preparation business.” See United States v. Yves Demesmin, et al., Case No. 6:17-cv-36,

docket nos. 61 and 112 (M.D. Fla.) (quoting preliminary injunction, docket no. 61).

       11.     Since its incorporation in November 2018, Simple Solutions FL, LLC has

operated three tax preparation stores located at 725 Dr. Mary McLeod Bethune Blvd. in Daytona

Beach, FL (a former D&M Tax Solutions location), 108 N. 19th St., Palatka, FL (a former D&M

Tax Solutions location), and 4750 E. Moody Blvd., Suite 213, Bunnell, FL.

       12.     Simple Solutions FL, LLC is identified as the tax preparation firm on the

following number of tax returns filed in 2018 and 2019:

Processing Total Number       Number of Returns % of Returns               Number and % of
Year       of Returns         Claiming a Refund Claiming a Refund          Returns Claiming EITC
   2018         693                  690              99%                        539 (77%)
   2019         690                  688              99%                        559 (81%)

       13.     Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC,

prepare tax returns for compensation. Nurse and Simple Solutions, FL, LLC also employ others

who prepare tax returns for compensation.

                                           Background

       14.     In 2014, Yves Demesmin began operating tax return preparation stores under the

name Unik Tax Refund. In 2014, Mario Cooper worked as an Area Manager, where his job was

to assist Yves Demesmin in overseeing 7 Unik Tax Refund stores. In 2015, Mario Cooper began

preparing tax returns under the name D&M Tax Solutions. The United States obtained
                                                  5
       Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 6 of 59 PageID 6



injunctions against Yves Demesmin, Unik Tax Refund, and Mario Cooper barring them from

preparing federal tax returns and owning and operating a tax preparation business, as well as

orders of disgorgement against them. See United States v. Yves Demesmin, et al., Case No. 6:17-

cv-36 (M.D. Fla.).

       15.     Nurse began preparing tax returns in 2014 at a Unik Tax Refund store owned and

operated by Yves Demesmin. Nurse subsequently worked at a D&M Tax Solutions store

operated by Mario Cooper.

       16.     Leon began preparing tax returns in 2016 at a UJM Tax Services store owned and

operated by Joseph Demesmin. The United States obtained injunctions against Joseph Demesmin

and UJM Tax Services barring them from preparing federal tax returns and owning and operating

a tax preparation business, as well as orders of disgorgement against them. See United States v.

Yves Demesmin, et al., Case No. 6:17-cv-36 (M.D. Fla.).

       17.     Edwards began preparing tax returns in 2017 at a D&M Tax Solutions store

owned or operated by Mario Cooper.

                                       Business Structure

       18.     The Defendants utilize the business structure and business model created and used

by LBS, Unik Tax Refund, UJM Tax Services, and D&M Tax Solutions. Nurse and Simple

Solutions FL, LLC do not require the store managers and the tax return preparers that they

employ or oversee, including Leon and Edwards, to have any tax return preparation experience,

knowledge of federal tax laws or accounting, or minimum education.

       19.     Similarly, Nurse and Simple Solutions FL, LLC fail to teach managers and tax

return preparers crucial elements related to basic tax return preparation. Nurse’s and Simple

Solutions FL, LLC’s tax return preparation training covers instruction on data entry using tax


                                                6
       Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 7 of 59 PageID 7



return preparation software and preparing practice tax returns so that preparers know where to

enter information in the preparation software. The supplier of the tax return preparation software

does not provide in-person training or training on tax law.

       20.     Nurse and Simple Solutions FL, LLC train and instruct managers and tax return

preparers, including Leon and Edwards, on how to prepare tax returns that improperly claim

bogus refunds based on false claims, credits, and deductions, in order to falsely and improperly

maximize customers’ tax refunds and to maximize the fees extracted from those refunds. Nurse

and Simple Solutions FL, LLC also train managers and tax return preparers, including Leon and

Edwards, to increase the tax return preparation fees charged to customers as they increase the

customers’ bogus refunds.

       21.     Nurse and Simple Solutions FL, LLC provide instruction sheets to managers and

tax return preparers, including Leon and Edwards, directing the preparers to input specific

information into the tax preparation software to create the maximum bogus refund for customers.

Nurse and Simple Solutions FL, LLC also provide scripts directing employees, including Leon

and Edwards, on how to interact with customers and potential customers. This includes scripts

informing customers that they will be receiving a refund, although not all customers legally

qualify for a refund.

       22.     The purpose of these scripts is to solicit customers and, once those customers

have come in the door, to run up the tax return preparation fees by attaching unnecessary forms

to the return at an additional charge to the customer. The Defendants include bogus claims,

credits, and deductions on these forms to generate a higher refund for the customer, and use this

higher refund to justify the additional (and often undisclosed) tax return preparation fees.




                                                 7
       Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 8 of 59 PageID 8



        23.    The Defendants deliver on their promise of a refund. For example, of the 1,383

tax returns filed in 2018 and 2019 identifying the EIN of Simple Solutions FL, LLC as the paid

preparation firm, only 5 tax returns did not claim a refund.

                                   The Defendants’ Activities

        24.    The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, prepare tax returns to generate bogus

refunds for customers, enabling the Defendants to charge exorbitant fees and maximize profits at

the expense of the United States Treasury.

        25.    Many of the Defendants’ customers earn low to moderate incomes and lack

knowledge regarding tax law and tax return preparation. Customers often have no knowledge

that the Defendants have prepared and filed false tax returns on their behalf. For others, the

Defendants mislead customers about what can “legally” be claimed on their tax returns,

particularly with respect to various credits and deductions, and by promising customers

thousands of dollars of (illegal) refunds to convince them to have the Defendants prepare their

tax returns.

        26.    The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, make false claims on tax returns,

particularly on the forms attached to those returns, in order to improperly increase customers’

refunds. After completing the returns, the Defendants falsely tell the customers that these forms

legally increased the customers’ refunds, and charge higher (and often undisclosed) fees due to

the additional forms and the higher refund that the Defendants claimed. The Defendants charge

customers fees for preparing the return, fees for each tax form attached to the return, and fees for




                                                 8
       Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 9 of 59 PageID 9



filing the return. These fees are all deducted from the customer’s tax refund, often without the

customer being told the amount that the Defendants actually charged for preparing the tax return.

       27.     The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, request on customers’ tax returns a refund

amount that is not based on the customer’s actual income, expenses, deductions, and applicable

qualifying credits. Instead, the refund is based on fabricated income, expenses, deductions, and

credits reported by the Defendants.

       28.     The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, engage in unlawful tax return preparation

practices including:

       a.      Making fraudulent claims for the Earned Income Tax Credit;

       b.      Circumventing due diligence requirements in order to fraudulently maximize the
               Earned Income Tax Credit;

       c.      Improperly claiming false filing status, such as Head of Household when the
               customer is actually married;

       d.      Fabricating businesses and related business income and expenses;

       e.      Fabricating itemized deductions, including for unreimbursed employee business
               expenses and charitable contributions;

       f.      Reporting inflated federal income tax withholdings that far exceed the amounts
               actually reported on customers’ Forms W-2;

       g.      Improperly preparing returns based on pay stubs rather than Wage and Income
               Statements Forms W-2;

       h.      Failing to provide customers with a copy of the completed tax return;
       i.      Failing to identify the actual paid preparer of the tax return; and
       j.      Charging deceptive and unconscionable fees.




                                                 9
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 10 of 59 PageID 10



                     Phony Claims for the Earned Income Tax Credit
                  and Failure to Comply with Due Diligence Requirements

       29.     The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, prepare tax returns that include fraudulent

claims for the Earned Income Tax Credit (“EITC”) often based on fabricated business income

and expenses, bogus or improperly-claimed dependents, and/or false filing status.

       30.     The EITC is a refundable tax credit available to certain low-income working

people. The amount of the credit is based on the taxpayer’s income, filing status, and claimed

number of dependents. See 26 U.S.C. § 32 and the accompanying Treasury Regulations.

Because the EITC is a refundable credit, claiming an EITC can, in certain circumstances, reduce

a taxpayer’s federal tax liability below zero, entitling the taxpayer to a payment from the U.S.

Treasury.

       31.     Due to the method used to calculate the EITC, an individual can claim a larger

EITC by claiming multiple dependents and, for certain income ranges, individuals with higher

earned income are entitled to a larger credit than those with lower earned income. The amount

of the credit increases as income increases between $1 and $14,000, and decreases as income

increases beyond $18,350. Some tax preparers who manipulate reported income to maximize the

EITC refer to this range of earned income corresponding to a maximum EITC as the “sweet

spot” or “golden range.” For tax year 2017, the maximum EITC was $6,318 and was available

to eligible individuals with three dependent children who earned income between $14,000 and

$18,350.

       32.     Because of the way the EITC is calculated, reporting more income, up to a certain

point, allows customers to receive a larger refundable credit. Similarly, claiming losses to offset


                                                10
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 11 of 59 PageID 11



higher income to decrease the total reported income and to fall within the “sweet spot” allows

customers to claim a larger refundable credit.

        33.        The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, falsify information to claim the maximum

EITC for customers. For example, to bring the customer’s reported earned income within the

“sweet spot” for the EITC, and depending on a customer’s actual income, the Defendants and

their employees inflate or fabricate business income reported on a Form Schedule C, “Profit or

Loss from Business (Sole Proprietorship)” (used to report income and expenses from a sole

proprietorship), in order to fraudulently increase customers’ reported earned income, or claim

bogus Schedule C expenses to fraudulently decrease customers’ reported earned income.

        34.        Because of the potential for abuse in claiming the EITC, Congress has authorized

the Secretary of the Treasury to impose “due diligence” requirements on federal tax return

preparers claiming the EITC for their customers. See 26 U.S.C. § 6695(g). These “due diligence”

requirements obligate the tax return preparer to make “reasonable inquiries” to ensure the

customer is legitimately entitled to the EITC. The tax return preparer may not “ignore the

implications of information furnished to, or known by, the tax return preparer, and must make

reasonable inquiries if the information furnished to the tax return preparer appears to be

incorrect, inconsistent, or incomplete.” See 26 C.F.R. § 1.6695-2 (2011). Tax return preparers

must also document their compliance with these requirements and keep that documentation for

three years. Id.

        35.        The Defendants fail to comply with the due diligence requirements. The

Defendants show an intentional disregard for the tax laws and in particular for the due diligence

requirements.


                                                  11
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 12 of 59 PageID 12



                    Fabricated Schedule C Business Income and Expenses

       36.     The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, prepare tax returns reporting non-existent

businesses on bogus Forms Schedule C. On some of these returns, the Defendants, and

employees of Nurse and Simple Solutions FL, LLC acting at their direction and with their

knowledge and consent, report substantial income, but little or no expenses. On other returns,

the Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at their direction

and with their knowledge and consent, report substantial expenses, but little or no income. The

determining factor is whether the tax return preparer needs to inflate a customer’s income (or

create income when the customer has none) to bring the reported income within the EITC “sweet

spot,” or to lower the taxable income of a customer who has actual income (such as wages

reported on a Form W-2) in order to either bring the income within the EITC “sweet spot” or

simply to create a phony business loss to offset the customer’s wages and falsely or fraudulently

reduce the customer’s income tax liability.

       Customer 1

       37.     For example, Nurse prepared the 2013 federal income tax return of Customer 1 of

Orange City, Florida. Customer 1 worked in the military in 2013. Customer 1 did not own or

operate a business, and did not inform Nurse that he owned or operated a business.

       38.     On the Schedule C attached to the tax return, Nurse falsely reported that Customer

1 owned a business identified by name as “DFASIN JAMBF” (the military employer as

identified on Customer 1’s Form W-2) through which Customer 1 purportedly had no sales and

received no gross receipts, but incurred car and truck expenses in the amount of $14,125 (for

purportedly driving 25,000 miles for a business). Customer 1 did not provide this information to


                                               12
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 13 of 59 PageID 13



Nurse and was not aware that she reported it on his tax return, as Nurse never reviewed the

completed tax return with him. By reporting a phony $14,125 business loss, Nurse claimed a

bogus refund of $2,126 on Customer 1’s 2013 tax return.

       39.     Leon prepared Customer 1’s 2015 federal income tax return. On the Schedule C

attached to Customer 1’s 2015 tax return, Leon falsely reported that Customer 1 owned a

business, not identified by name or type of business, through which Customer 1 purportedly had

no sales and received no gross receipts, but incurred expenses totaling $26,045, including $75 for

advertising, $9,689 for car and truck expenses (for purportedly driving 16,850 business miles),

$6,000 for renting business property, $1,750 for utilities, $75 for wages, $1,500 for a cell phone,

$1,656 for insurance, $4,550 for gas (while simultaneously claiming bogus vehicle expenses

based on the standard mileage rate), and $750 for uniforms. Customer 1 did not incur these

expenses, did not provide these amounts to Leon, and did not know that Leon reported this

information related to a non-existent business on his tax return. By reporting a phony $26,045

business loss, Leon claimed a bogus refund of $4,995 on Customer 1’s 2015 tax return.

       Customer 2

       40.     Leon prepared the 2015 federal income tax return of Customer 2 of Bunnell,

Florida. Customer 2 was employed at the Flagler County Sherriff’s Office, which issued her a

Form W-2 that she provided to Leon when having the tax return prepared. Customer 2 did not

own or operate a business, and did not inform Leon that she owned or operated a business.

       41.     On the Schedule C attached to the tax return, Leon falsely reported that Customer

2 owned a business, identified as “Form 1099 from Flagler County Sheriffs,” through which

Customer 2 purportedly received $911 in gross receipts, but incurred expenses totaling $23,462,

including $75 for advertising (the same amount as reported on Customer 1’s 2015 tax return),


                                                13
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 14 of 59 PageID 14



$9,056 for car and truck expenses (for purportedly driving 15,750 business miles), $8,400 for

renting business property, $1,500 for utilities, $75 for wages (the same amount as reported on

Customer 1’s 2015 tax return), $648 for a cell phone, $1,128 for insurance, $2,080 for gas (while

simultaneously claiming bogus vehicle expenses based on the standard mileage rate), and $500

for uniforms. Leon asked Customer 2 about personal expenses, such as insurance, car payments,

and household bills, but did not explain why. However, Customer 2 did not incur these reported

expenses, did not provide these amounts to Leon, and did not know that Leon reported this

information related to a non-existent business on her tax return. By reporting a phony $22,551

business loss, Leon claimed a bogus refund of $6,103 on Customer 2’s 2015 tax return.

       Customers 3 and 4

       42.     Leon prepared the 2015 federal income tax return of Customers 3 and 4 of Palm

Coast, Florida. Customer 3 was employed at a nursing facility and Customer 4 was employed at

a home repair business. Neither Customer 3 nor Customer 4 owned or operated a business, and

they did not inform Leon that they owned or operated a business. Leon did not ask any questions

about whether they owned a business.

       43.     On the Schedule C attached to the tax return, Leon falsely reported that Customer

4 owned a business, reported as “JESUSHOMEREPAIRPAINT,” through which Customer 4

purportedly received $1,000 in gross receipts, but incurred expenses totaling $22,928, including

$75 for advertising (the same amount as reported on the 2015 tax returns of Customers 1 and 2),

$7,200 for renting business property, $2,500 for meals and entertainment, $1,250 for utilities,

$75 for wages (the same amount as reported on the 2015 tax returns of Customers 1 and 2),

$4,488 for car insurance, $3,640 for gas (while simultaneously claiming bogus vehicle expenses

based on the standard mileage rate), and $1,200 for cell phones. Customer 4 did not incur these


                                                14
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 15 of 59 PageID 15



reported expenses, did not provide these amounts to Leon, and did not know that Leon reported

this information related to a non-existent business on his tax return. By reporting a phony

$21,928 business loss, Leon claimed a bogus refund of $5,158 on the 2015 tax return of

Customers 3 and 4.

       Customers 5 and 6

       44.     Edwards prepared the 2017 federal income tax return of Customers 5 and 6 of

Daytona Beach, Florida. The tax return was prepared at the Simple Solutions store in Daytona

Beach. Customer 5 was employed as a shuttle driver at a car dealership and Customer 6 was

employed working in accounts payable at a car dealership. Customer 5 also drove approximately

400 miles as an Uber driver for a couple of months in 2017.

       45.     On the Schedule C attached to the tax return, Edwards falsely reported that

Customer 5 received $800 in gross receipts driving for Uber, and incurred expenses totaling

$15,586, including $15,301 in car and truck expenses (for purportedly driving 28,600 business

miles) and $285 for Uber fees. Customer 5 did not incur these reported expenses, did not

provide these amounts to Edwards, and did not know that Edwards reported this information on

the tax return. By reporting a phony $14,771 business loss, along with fabricated expenses

claimed on a Form Schedule A attached to the tax return, discussed in paragraphs 90-91, infra,

Edwards claimed a bogus refund of $6,138 on the 2017 tax return of Customers 5 and 6.



       Customer 7

       46.     Customer 7 of Palm Coast, Florida had his 2017 federal income tax return

prepared at the Simple Solutions store in Daytona Beach. Nurse assisted the preparer in

preparing the tax return. Customer 7 was employed as a nurse in 2017 and also performed some


                                                15
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 16 of 59 PageID 16



private-duty nursing work outside of his employment, through which he made up to $1,000

during the year.

       47.     On the Schedule C attached to the tax return, the preparer falsely reported that

Customer 7 owned a personal training business, through which Customer 7 purportedly received

$1,650 in gross receipts, but incurred expenses totaling $26,028, including $14,725 for car and

truck expenses (for purportedly driving 27,524 business miles), $2,635 for repairs and

maintenance, $3,775 for supplies, $2,500 for travel, and $2,125 for a cell phone. Customer 7 did

not incur these reported expenses, did not provide these amounts to the preparer, and did not

know that the preparer reported this information related to a non-existent personal training

business on his tax return. By reporting a phony $24,378 business loss, the Simple Solutions

preparer claimed a bogus refund of $5,196 on Customer 7’s 2017 tax return. The preparer did not

review the completed tax return with Customer 7.

       Customer 8

       48.     Customer 8 of Daytona Beach, Florida had her 2017 federal income tax return

prepared at the Simple Solutions store in Daytona Beach. Customer 8 was self-employed doing

housekeeping work in 2017 and estimates that she earned approximately $7,200. Customer 8

also receives government financial assistance for herself and her three children.

       49.     On the Schedule C attached to the tax return, the preparer falsely reported that

Customer 8 received gross receipts totaling $15,971 through her housekeeping business, more

than twice what Customer 8 estimates she actually received. Customer 8 did not tell the preparer

that she earned $15,971 and does not know why the preparer reported this amount. The preparer

did not review the completed tax return with Customer 8. By falsely claiming this amount of

income, the Simple Solutions preparer improperly claimed the maximum Earned Income Tax


                                                16
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 17 of 59 PageID 17



Credit in the amount of $6,318, and claimed a bogus refund of $5,837. The preparer did not

provide Customer 8 with a copy of the completed tax return.

        Customer 9

        50.    Customer 9 of Palatka, Florida had his 2017 federal income tax return prepared at

the Simple Solutions store in Palatka. Customer 9 was employed as a machine operator at a

paper mill in 2017. Customer 9 does not own or operate a business. When his tax return was

prepared, the preparer asked Customer 9 questions about his personal vehicle expenses and how

far he travels to and from his job.

        51.    On the Schedule C attached to the tax return, the preparer falsely reported that

Customer 9 owned a business, not identified by type of business, through which Customer 9

purportedly had no sales and received no gross receipts, but incurred vehicle expenses totaling

$26,013, for purportedly driving 48,623 business miles. Customer 9 did not incur the reported

expenses, did not provide this amount to the preparer, and did not know that the preparer

reported this information related to a non-existent business on his tax return. Customer 9 is not

familiar with the address of the purported business listed on the Schedule C. By reporting a

phony $26,013 business loss, the Simple Solutions preparer falsely claimed the Earned Income

Tax Credit in the amount of $3,251 and claimed a bogus refund of $4,812 on Customer 9’s 2017

tax return.



        Customer 10

        52.    Customer 10 of Palatka, Florida had his 2017 federal income tax return prepared

at the Simple Solutions store in Palatka. Customer 10 was employed at a restaurant in 2017.

Customer 10 does not own or operate a business, and never discussed owning a business with the


                                                17
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 18 of 59 PageID 18



preparer. Customer 10 was not present when his tax return was prepared, as he dropped his

Form W-2 off at the store, and returned later to sign the completed tax return.

       53.     On the Schedule C attached to the tax return, the preparer falsely reported that

Customer 10 owned a business, not identified by name or type of business, through which

Customer 10 purportedly had no sales and received no gross receipts, but incurred vehicle

expenses totaling $11,582, for purportedly driving 21,649 business miles. Customer 10 did not

incur the reported expenses, did not provide this amount to the preparer, and did not know that

the preparer reported this information related to a non-existent business on his tax return. By

reporting a phony $11,582 business loss, the Simple Solutions preparer falsely claimed the

Earned Income Tax Credit in the amount of $1,948. The preparer also claimed false deductions

on the Schedule A attached to the tax return, discussed in paragraph 92, infra, and thereby

claimed a bogus refund of $5,563 on Customer 10’s 2017 tax return.

       Customer 11

       54.     Customer 11 of Palatka, Florida had his 2017 federal income tax return prepared

at the Simple Solutions store in Palatka. Customer 11 was employed at a sheet rock

manufacturing company in 2017. Customer 11 does not own or operate a business. Customer 11

initially provided the preparer with a copy of his last paystub, along with his ID and social

security cards for himself and his children. Customer 11 subsequently had to return to the store

with a copy of his Form W-2. When his tax return was prepared, the preparer asked Customer 11

questions about how far he travels to and from his job and if he had any expenses for uniforms.

Customer 11 told the preparer that he drove 30 miles round trip to his job and that his company

provided uniforms.




                                                18
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 19 of 59 PageID 19



       55.     On the Schedule C attached to the tax return, the preparer falsely reported that

Customer 11 owned a “textile” business, through which Customer 11 purportedly had no sales

and received no gross receipts, but incurred vehicle expenses totaling $24,075 (for purportedly

driving 45,000 business miles) and supply expenses in the amount of $16,000. Customer 11 did

not incur the reported expenses, did not provide these amounts to the preparer, and did not know

that the preparer reported this information related to a non-existent business on his tax return.

The preparer also falsely overstated on the tax return the amount of Customer 11’s wages and the

amount of the taxes withheld from Customer 11’s wages. By reporting a phony $40,075 business

loss, the Simple Solutions preparer falsely claimed the Earned Income Tax Credit in the amount

of $4,619 and claimed a bogus refund of $9,587 on Customer 11’s 2017 tax return.

       Customer 12

       56.     Customer 12 of Daytona Beach, Florida had her 2017 federal income tax return

prepared at the Simple Solutions store in Daytona Beach. Customer 12 was employed as a

certified nursing assistant in 2017. Customer 12 does not own or operate a business and did not

discuss owning a business with the preparer.

       57.     On the Schedule C attached to the tax return, the preparer falsely reported that

Customer 12 owned a “pravite [sic] caregiving” business, through which Customer 12 had no

sales and received no gross receipts, but incurred expenses totaling $7,333, including $1,017 for

car and truck expenses (for purportedly driving 1,900 business miles), $4,560 for supplies,

$1,500 for towels, and $256 for gloves. Customer 12 did not incur these reported expenses, did

not provide these amounts to the preparer, and did not know that the preparer reported this

information related to a non-existent business on her tax return. By reporting a phony $7,333

business loss, the Simple Solutions preparer claimed a fabricated Earned Income Tax Credit in


                                                 19
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 20 of 59 PageID 20



the amount of $5,837. The preparer also claimed fabricated expenses on the Schedule A

attached to the tax return, discussed in paragraph 93, infra, and thereby claimed a bogus refund

of $8,502 on Customer 12’s 2017 tax return. The preparer did not review the completed tax

return with Customer 12.

       Customer 13

       58.     Customer 13 of De Leon Springs, Florida had his 2017 federal income tax return

prepared at the Simple Solutions store in Daytona Beach. Customer 13 was employed as a

carpenter and at a pest control company in 2017.

       59.     Customer 13 was married in 2017, although his tax return falsely reports his filing

status as “single.” Customer 13 believed that the preparer had prepared a joint tax return for him

and his wife. Simple Solutions prepared a separate 2017 tax return for Customer 13’s wife, on

which the preparer falsely claimed “head of household” filing status, despite knowing that

Customer 13 and his wife are married.

       60.     Customer 13 did not go to the store to have his tax return prepared, but simply

faxed copies of his ID, social security card, and Form W-2 to the store. Customer 13 did not

speak to the preparer when his tax return was prepared. Customer 13’s wife went to the store to

sign the completed tax return on his behalf.

       61.     Customer 13 does not own or operate a business. On the Schedule C attached to

the tax return, the preparer falsely reported that Customer 13 owned a “lawn care pest contr”

business, through which Customer 13 purportedly had no sales and received no gross receipts,

but incurred vehicle expenses totaling $19,069 (for purportedly driving 28,123 business miles),

supply expenses in the amount of $4,260, and a cell phone expense in the amount of $2,250.

Customer 13 did not incur the reported expenses, did not provide these amounts to the preparer,


                                                20
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 21 of 59 PageID 21



and did not know that the preparer reported this information related to a non-existent business on

his tax return. By reporting a phony $25,579 business loss, the Simple Solutions preparer falsely

claimed the Earned Income Tax Credit in the amount of $228. The preparer also claimed

fabricated expenses on the Schedule A attached to the tax return and reported fabricated tax

withholdings, discussed in paragraphs 94-95 and 110, infra, and thereby claimed a bogus refund

of $2,284 on Customer 13’s 2017 tax return. The preparer did not provide a copy of the

completed tax return to Customer 13.

          Intentionally Claiming an Improper Filing Status and Bogus Dependents

       62.     The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, prepare tax returns reporting false filing

status. Specifically, Head of Household filing status is claimed on customers’ tax returns to

increase the amount of the customers’ standard deduction, even though the Defendants (and

managers and preparers of Nurse and Simple Solutions FL, LLC) are aware that the customer

does not qualify for Head of Household filing status.

       63.     The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, file separate returns for married couples

who are not living apart, improperly using the “head-of-household” or “single” filing status, both

of which are unavailable to married couples living together. Often, this is an attempt to increase

the claimed EITC; a qualifying couple with at least two children who, together, might otherwise

receive a single EITC refund of $5,000 by properly claiming “married, filing jointly,” may

instead each receive a refund of $3,000 or more, by both falsely claiming Head of Household or

single status and each claiming at least one dependent.




                                                21
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 22 of 59 PageID 22



       64.     Additionally, the Defendants, and employees of Nurse and Simple Solutions FL,

LLC acting at their direction and with their knowledge and consent, claim dependents who do

not actually qualify as dependents on customers’ tax returns, and then claim Head of Household

filing status to increase the customers’ refunds through both the false filing status and fraudulent

EITC claim based on the bogus dependents.

                                  Bogus Schedule A Deductions

       65.     The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, prepare tax returns reporting bogus

itemized deductions on Form Schedule A, “Itemized Deductions,” to improperly or fraudulently

reduce customers’ taxable income. For example, the Defendants report non-deductible personal

expenses, and fabricate (or falsely inflate) charitable contributions, medical expenses, tax return

preparation fees, unreimbursed employee business expenses, and other job-related or

miscellaneous deductions, and purportedly paid by their customers.

       66.     The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, also prepare tax returns for customers

which include Forms Schedule A making false claims for purported unreimbursed employee

business expenses. Section 162 of the Internal Revenue Code governs trade or business

expenses. The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, often claim deductions for fabricated,

fraudulently inflated, and/or non-qualifying business expenses, particularly for purported

business miles driven by customers.

       Customer 14




                                                 22
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 23 of 59 PageID 23



       67.     For example, Edwards prepared the 2017 federal income tax return of Customer

14 of Daytona Beach, Florida at the Simple Solutions store in Daytona Beach. Customer 14 was

employed in 2017 by the State of Florida as a public defender. Because he is employed by the

state, most of his job-related expenses are reimbursed. Customer 14 and his wife, who generally

file separate tax returns, went to the store together to have their tax returns prepared.

       68.     Customer 14 received wages totaling $41,950. On the Schedule A attached to the

tax return, Edwards falsely reported that Customer 14 incurred $18,962 (over 45% of Customer

14’s wages) in unreimbursed employee business expenses purportedly related to Customer 14’s

job as a public defender. These phony expenses included $3,890 for clothing, $1,920 for a cell

phone, $1,096 for “brief cases for court,” and $500 for office furniture. Edwards falsely reported

that Customer 14 incurred expenses for “car repairs and tune ups” in the amount of $2,600 and

tires in the amount of $1,200, identifying these expenses as an “other” job expense or

miscellaneous deduction. Edwards also falsely claimed that Customer 14 made $4,566 in cash

charitable contributions. Edwards reported a total of $31,311 in phony expenses on the Schedule

A, thereby claiming a bogus refund in the amount of $3,672.

       69.     Edwards did not review the completed tax return with Customer 14 and did not

tell him the amount of the fee he would be charged to have it prepared. Edwards did not initially

provide Customer 14 with a copy of the completed tax return. Customer 14 subsequently learned

from a transcript that he requested from the IRS (because he could not get a copy of the return

from the preparer) that amounts reported on his tax return were incorrect. Customer 14 returned

to the Simple Solutions office and requested that an amended return be filed to correct the

mistakes. Customer 14 was told an amended return would be filed, but Nurse subsequently




                                                  23
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 24 of 59 PageID 24



emailed him a copy of his original tax return, rather than an amended return. According to IRS

records, Simple Solutions did not file an amended 2017 tax return for Customer 14.

       Customers 15 and 16

       70.     Leon prepared the 2017 federal income tax return of Customers 15 and 16 of

Palm Coast, Florida, at the Simple Solutions store in Bunnell, Florida. In 2017, Customers 15

and 16 each worked two jobs (Customer 15 as a laboratory materials handler and Customer 16 as

a retail sales associate) through which they received wages totaling $45,366. Customers 15 and

16 provided Leon with copies of their IDs, social security cards, and Forms W-2. Leon asked

Customers 15 and 16 whether they paid for oil changes, car tires, a cell phone bill, car insurance,

and car payments. Customer 15 had some clothing expenses related to his job, but Customers 15

and 16 did not incur any other job-related expenses.

       71.     On the Schedule A attached to the tax return, Leon falsely reported that

Customers 15 and 16 incurred $15,600 (over 34% of their wages) in unreimbursed employee

business expenses purportedly related to their jobs. The fabricated job-related expenses included

$2,640 for cell phones, $3,400 for car insurance, $560 for car maintenance, and $4,500 for car

notes, all non-deductible personal expenses, and all in inflated amounts that Customers 15 and 16

did not provide to Leon. Leon also falsely reported that Customers 15 and 16 incurred an

expense for tax return preparation fees in the amount of $19,850, an absurdly high amount that

Customers 15 and 16 did not provide to Leon. Leon reported a total of $35,284 in phony

expenses on the Schedule A, and claimed a bogus refund in the amount of $3,845 on the 2017

tax returns of Customers 15 and 16. Leon did not provide a copy of the completed tax return, but

instead provided Customers 15 and 16 with a link where they could download a copy after

leaving the store.


                                                24
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 25 of 59 PageID 25



           Customer 17

           72.   Leon prepared the 2017 federal income tax return of Customer 17 of Bunnell,

Florida, at the Simple Solutions store in Bunnell. In 2017, Customer 17 received wages totaling

$39,284. Customer 17 provided Leon with a copy of his Form W-2. Customer 17 asked Leon

whether Customer 17 needed to provide any receipts, and Leon responded that no receipts were

necessary up to a certain point. Customer 17 did not provide any other information because

although the store changed names, it had all of his information from when he had his tax returns

prepared by the “same people” in prior years. (UJM Tax Services, where Leon previously

worked, was banned from transferring any such customer information to any other individual or

entity.)

           73.   Customer 17 receives uniforms from his employer. Leon asked Customer 17

about his expenses for his work boots, everyday shirts and jeans, rent, oil changes, insurance, and

cell phone. Leon also asked Customer 17 how far he commuted to and from work (another non-

deductible expense). On the Schedule A attached to the tax return, Leon falsely reported that

Customer 17 incurred $15,064 (over 37% of Customer 17’s wages) in unreimbursed employee

business expenses purportedly related to Customer 17’s job. The fabricated job-related expenses

included $720 for a cell phone, $754 for insurance, $2,100 for “oil change and tires,” and $500

for uniforms. Leon reported an expense for rent in the amount of $9,600, identifying it as an

“other” job expense or miscellaneous deduction. Leon also falsely reported that Customer 17

incurred an expense for tax return preparation fees in the amount of $9,875, an absurdly high

amount that Customer 17 did not provide to Leon. Leon reported a total of $34,362 in phony

expenses on the Schedule A, thereby falsely reducing Customer 17’s taxable income to $872,

and claimed a bogus refund in the amount of $4,470. Leon did not review the tax return with, nor


                                                25
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 26 of 59 PageID 26



provide a copy of the completed tax return to, Customer 17. Rather, Leon provided Customer 17

with an email link through which Customer 17 could later download a copy of the return.

       Customer 18

       74.     Leon prepared the 2017 federal income tax return of Customer 18 of Palm Coast,

Florida, at the Simple Solutions store in Bunnell. In 2017, Customer 18 received wages totaling

$41,355 as a manufacturing fabricator. All of Customer 18’s job-related expenses are covered

by his employer, and Customer 18 did not tell Leon that he incurred any expenses related to his

job. Leon asked Customer 18 how far he commuted to and from work (a non-deductible

expense). Customer 18 provided Leon with copies of his Form W-2 and Form 1099 for his

mortgage and real estate taxes (which were not reported on the 2017 tax return).

       75.     On the Schedule A attached to the tax return, Leon falsely reported that Customer

18 incurred $17,325 (over 41% of Customer 18’s wages) in unreimbursed employee business

expenses purportedly related to Customer 18’s job. The fabricated job-related expenses included

$1,200 for a cell phone, $1,200 for car insurance, and $1,500 for uniforms. Leon reported

expenses for boots in the amount of $950 and utilities in the amount of $3,895, identified as

“other” job expenses or miscellaneous deductions. Leon also falsely reported that Customer 18

incurred an expense for tax return preparation fees in the amount of $10,500, an absurdly high

amount that Customer 18 did not provide to Leon. Leon reported a total of $32,535 in phony

expenses on the Schedule A, and claimed a bogus refund in the amount of $4,974.

       Customer 19

       76.     Leon prepared the 2017 federal income tax return of Customer 19 of Palm Coast,

Florida, at the Simple Solutions store in Bunnell. Customer 19 went to this store location after




                                                26
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 27 of 59 PageID 27



seeing a sign at the store location where he had his prior tax return prepared indicating that the

store moved to the new location in Bunnell.

       77.     In 2017, Customer 19 received wages totaling $33,567 working as a stocker at

Publix. Customer 19 did not incur any job-related expenses. Leon asked Customer 19 how far

he commuted to and from work (a non-deductible expense). On the Schedule A attached to the

tax return, Leon falsely reported that Customer 19 incurred $11,680 (over 34% of Customer 19’s

wages) in unreimbursed employee business expenses purportedly related to Customer 19’s job.

The fabricated job-related expenses included $1,800 for a cell phone, $4,800 for car

maintenance, $3,580 for utilities, and $1,500 for uniforms. Leon also falsely reported that

Customer 19 incurred an expense for tax return preparation fees in the amount of $17,500, an

absurdly high amount that Customer 19 did not provide to Leon. Leon reported a total of $29,118

in phony expenses on the Schedule A, and claimed a bogus refund in the amount of $4,304.

       78.     Customer 19 was told that he would receive a copy of his completed tax return by

email, but never received it. Customer 19 had to return to the store to pick up a tax refund check.

Simple Solutions charged Customer 19 $50 to get his refund, on top of Simple Solutions’ fees

that were taken from the original refund amount that the IRS issued.

       Customer 20

       79.     Leon is identified as the preparer of the 2017 federal income tax return of

Customer 20 of Daytona Beach, Florida, prepared at the Simple Solutions store in Bunnell. In

2017, Customer 20 received wages totaling $42,755 working for Volusia County. At most,

Customer 20 incurred $250 in expenses related to his job. The preparer asked Customer 20

about his personal expenses, including his cell phone bill. Customer 20 provided the preparer

with copies of his Form W-2.


                                                 27
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 28 of 59 PageID 28



       80.     On the Schedule A attached to the tax return, the preparer falsely reported that

Customer 20 incurred $9,720 in unreimbursed employee business expenses purportedly related

to Customer 20’s job. The fabricated job-related expenses included $1,200 for a cell phone,

$4,320 for car insurance, $3,000 for utilities, and $1,200 for uniforms. The preparer also

reported personal home expenses for “AC unit replacement” in the amount of $4,000 and

“hotwater unit” in the amount of $500, identified as “other” job expenses or miscellaneous

deductions. The preparer also falsely reported that Customer 20 incurred an expense for tax

return preparation fees in the amount of $16,520, an absurdly high amount that Customer 20 did

not provide to the preparer. The preparer reported a total of $36,009 in expenses on the Schedule

A, and claimed a bogus refund in the amount of $4,172.

       Customer 21

       81.     Leon prepared the 2017 federal income tax return of Customer 21 of Palm Coast,

Florida, at the Simple Solutions store in Bunnell. In 2017, Customer 21 received wages totaling

$31,086 as a machine operator at a parts manufacturer. All of Customer 21’s job-related

expenses are covered by his employer, and Customer 21 did not tell Leon that he incurred any

expenses related to his job.

       82.     On the Schedule A attached to the tax return, Leon falsely reported that Customer

21 incurred $13,056 (over 41% of Customer 21’s wages) in unreimbursed employee business

expenses purportedly related to Customer 21’s job. The fabricated job-related expenses included

$480 for cell phones, $1,500 for car insurance, $6,756 for car notes, and $70 for oil changes.

Leon reported expenses for utilities in the amount of $2,460, identified as an “other” job expense

or miscellaneous deduction. Leon also falsely reported that Customer 21 incurred an expense for

tax return preparation fees in the amount of $11,100, an absurdly high amount that Customer 21


                                                28
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 29 of 59 PageID 29



did not provide to Leon. Leon reported a total of $26,603 in phony expenses on the Schedule A,

falsely reducing Customer 21’s reported taxable income to $449, and claimed a bogus refund in

the amount of $4,974.

       Customer 22

       83.     Leon prepared the 2017 federal income tax return of Customer 22 of Palm Coast,

Florida, at the Simple Solutions store in Bunnell. Customer 22 was married, and informed Leon

that he was married. On the tax return, Leon reported Customer 22’s filing status as “single.”

Customer 22 provided Leon with copies of his Form W-2, Form 1099 showing the mortgage

interest that he paid, Form 1099 showing dividends he received, and Form 1098 education

expense information.

       84.     In 2017, Customer 22 received wages totaling $34,952 working at Home Depot

and as a high school sports coach. Customer 22 did not incur any expenses working at Home

Depot, and incurred around $200 in expenses related to his coaching work, with all

transportation covered by the school. When preparing the return, Leon asked Customer 22 about

personal expenses such as phone bills, cable bills, oil changes, and car tires.

       85.     On the Schedule A attached to the tax return, Leon falsely reported that Customer

22 incurred $15,019 (over 42% of Customer 22’s wages) in unreimbursed employee business

expenses purportedly related to Customer 22’s jobs. The fabricated job-related expenses

included $1,098 for cell phones, $720 for car insurance, $2,616 for utilities, and $850 for tires.

Leon reported expenses for oil changes in the amount of $350, identified as an “other” job

expense or miscellaneous deduction. Although the Form 1099 that Customer 22 provided Leon

showed that he paid $4,411 in mortgage insurance, Leon falsely reported that Customer 22

actually paid mortgage interest in the amount of $9,885. Leon also falsely reported that Customer


                                                 29
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 30 of 59 PageID 30



22 incurred an expense for tax return preparation fees in the amount of $5,150, an absurdly high

amount that Customer 22 did not provide to Leon. Leon reported a total of $19,817 in expenses

on the Schedule A, falsely reducing Customer 22’s reported taxable income to $725, and claimed

a bogus refund in the amount of $2,709.

       Customer 1 (con’t)

       86.     Leon prepared Customer 1’s 2016 federal income tax return. In 2016, Customer 1

received wages totaling $42,445. On the Schedule A attached to Customer 1’s 2016 tax return,

Leon falsely reported that Customer 1 incurred $29,850 (over 70% of Customer 1’s wages) in

unreimbursed employee business expenses purportedly related to Customer 1’s job. The

fabricated job-related expenses included $5,450 for overnight travel expenses, $2,400 for a cell

phone, $13,500 for rent, $3,650 for car insurance, and $4,850 for utilities. Leon asked Customer

1 whether he purchased a car, and Customer 1 replied that he had not. Despite this, Leon falsely

reported that Customer 1 incurred expenses for “Car Notes” (what would be a personal expense)

in the amount of $6,500, identifying it as an “other” job expense or miscellaneous deduction.

Leon reported a total of $36,251 in phony expenses on the Schedule A, thereby falsely reducing

Customer 1’s taxable income to $1,506, and claimed a bogus refund in the amount of $5,753.

       Customer 2 (con’t)

       87.     Leon prepared Customer 2’s 2016 federal income tax return. In 2016, Customer 2

received wages totaling $58,212. On the Schedule A attached to Customer 2’s 2016 tax return,

Leon falsely reported that Customer 2 incurred $33,710 (over 57% of Customer 2’s wages) in

unreimbursed employee business expenses purportedly related to Customer 2’s job. The

fabricated job-related expenses included $17,500 for rent, $1,200 for a cell phone, $1,920 for car

insurance, and $3,120 for utilities. Leon falsely reported that Customer 2 incurred expenses for


                                                30
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 31 of 59 PageID 31



“Car Notes” in the amount of $4,500, identifying it as an “other” job expense or miscellaneous

deduction. As noted above, Leon asked Customer 2 about her personal expenses, such as

insurance, car payments, and household bills, but did not explain why. Leon reported a total of

$38,822 in phony expenses on the Schedule A, and thereby claimed a bogus refund in the

amount of $6,279.

       Customers 3 and 4 (con’t)

       88.     Leon prepared the 2016 and 2017 federal income tax returns of Customers 3 and

4. In 2016, Customers 3 and 4 received wages totaling $53,658. On the Schedule A attached to

the tax return, Leon falsely reported that Customers 3 and 4 incurred $36,195 (over 67% of their

wages) in unreimbursed employee business expenses purportedly related to their jobs. The

fabricated job-related expenses included $15,850 for rent, $960 for cell phones, $4,400 for car

insurance, and $5,000 for utilities. Leon falsely reported that Customers 3 and 4 incurred

expenses for uniforms in the amount of $950, “oil change” in the amount of $350, and “tires car

repair” in the amount of $6,420, identifying these expenses as “other” job expenses or

miscellaneous deductions. Other than the rent expense for their home (a non-deductible personal

expense), Customers 3 and 4 did not incur these expenses and did not provide these amounts to

Leon. Leon reported a total of $44,618 in phony expenses on the Schedule A, thereby falsely

reducing the reported taxable income to $942, and claimed a bogus refund in the amount of

$4,335.

       89.     In 2017, Customers 3 and 4 received wages totaling $42,516. On the Schedule A

attached to the tax return, Leon falsely reported that Customers 3 and 4 incurred $11,750 in

unreimbursed employee business expenses purportedly related to their jobs. The fabricated job-

related expenses included $1,200 for cell phones, $4,500 for utilities, $4,850 for car insurance,


                                                31
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 32 of 59 PageID 32



and $1,200 for uniforms. Leon falsely reported that Customers 3 and 4 incurred expenses for “oil

change” in the amount of $980 and “tires” in the amount of $1,250, identifying these expenses as

“other” job expenses or miscellaneous deductions. Leon also falsely reported that Customers 3

and 4 incurred an expense for tax return preparation fees in the amount of $19,850, an absurdly

high amount that Customers 3 and 4 did not provide to Leon. Customers 3 and 4 did not incur

these expenses and did not provide these amounts to Leon. Leon reported a total of $33,733 in

phony expenses on the Schedule A, thereby falsely reducing the reported taxable income to

$683, and claimed a bogus refund in the amount of $1,050.

       Customers 5 and 6 (con’t)

       90.     Edwards prepared the 2017 federal income tax return of Customers 5 and 6. In

2017, Customers 5 and 6 received wages totaling $48,569. On the Schedule A attached to the

tax return, Edwards falsely reported that Customers 5 and 6 incurred $19,153 (over 39% of their

wages) in unreimbursed employee business expenses purportedly related to their jobs.

Customers 5 and 6 did not pay any out-of-pocket expenses related to their employment.

Edwards asked them about clothing expenses and cell phone expenses, but Customers 5 and 6

did not tell Edwards that they incurred any such expenses for their jobs. Edwards falsely

reported that Customers 5 and 6 incurred job-related expenses for cell phones ($2,568), clothing

($3,680), tires ($500) and oil changes ($350). Edwards also asked Customers 5 and 6 how far

they lived from their jobs. Edwards falsely reported that Customer 6 drove 22,532 miles while

working doing accounts payable for her job. Although Customer 6 commuted to and from her

job, she did not drive her personal vehicle or otherwise travel while working, and did not tell

Edwards that she drove 22,532 while working. Edwards also falsely reported that Customers 5

and 6 incurred expenses for “repairs and maintenance” in the amount of $2,335 and “travel


                                                32
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 33 of 59 PageID 33



expenses” in the amount of $875, identifying these expenses as “other” job expenses or

miscellaneous deductions.

       91.     Customers 5 and 6 contributed around $500 to charity in 2017. However,

Edwards falsely reported that Customers 5 and 6 contributed $5,775 to charity. Customers 5 and

6 did not incur any of these reported expenses and did not provide these amounts to Edwards.

By falsely reporting these expenses on the Schedule A, along with the bogus business loss on the

Schedule C, discussed in paragraph 45, supra, Edwards claimed a bogus refund in the amount of

$6,138. Edwards did not provide a copy of the completed tax return Customers 5 and 6.

Customers 5 and 6 paid over $620 to have the tax return prepared.

       Customer 10 (con’t)

       92.     Customer 10’s 2017 federal income tax return was prepared at the Simple

Solutions store in Palatka. In 2017, Customer 10 received wages totaling $39,028 from a BBQ

restaurant. On the Schedule A attached to Customer 10’s 2017 tax return, the preparer falsely

reported that Customer 10 incurred $18,172 (over 46% of Customer 10’s wages) in

unreimbursed employee business expenses purportedly related to Customer 10’s job. The

fabricated job-related expenses included $1,440 for a cell phone, $620 for tires, $698 for brakes,

and $1,211 for uniforms. The preparer also falsely claimed that Customer 10 donated $1,985 to

charity by cash or check. Customer 10 did not incur these expenses, did not discuss any of these

expenses with the preparer, and did not know that these expenses were reported on his tax return.

As a result of these false expenses and the fabricated Schedule C loss and EITC claimed on the

tax return, discussed in paragraph 53, supra, the preparer claimed a bogus refund of $5,563 on

Customer 10’s 2017 tax return. The preparer only provided Customer 10 with the first two pages

of the Form 1040, which did not include the fabricated Schedules A and C.


                                                33
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 34 of 59 PageID 34



       Customer 12 (con’t)

       93.     Customer 12’s 2017 federal income tax return was prepared at the Simple

Solutions store in Daytona Beach. In 2017, Customer 12 received wages totaling $27,946 as a

certified nursing assistant. Customer 12 may incur as much as $800 in expenses annually for her

job, primarily for uniforms and shoes. On the Schedule A attached to Customer 12’s 2017 tax

return, the preparer falsely reported that Customer 12 incurred $4,830 in unreimbursed employee

business expenses purportedly related to Customer 12’s job. The fabricated job-related expenses

included $1,440 for a cell phone, $2,236 for uniforms, $689 for “tune ups and oil changes,” and

$465 for shoes. The preparer also falsely reported that Customer 12 incurred expenses for

“repairs” in the amount of $2,060 and tires in the amount of $856, identifying these expenses as

“other” job expenses or miscellaneous deductions. The preparer also falsely claimed that

Customer 12 donated $9,350 to charity by cash or check. Customer 12 did not incur these

expenses, did not discuss any of these expenses with the preparer, and did not know that these

expenses were reported on her tax return. As a result of these false expenses and the fabricated

Schedule C loss and EITC claimed on the tax return, discussed in paragraph 57, supra, the

preparer claimed a bogus refund of $8,502 on Customer 12’s 2017 tax return.

       Customer 13 (con’t)

       94.     Customer 13’s 2017 federal income tax return was prepared at the Simple

Solutions store in Daytona Beach. In 2017, Customer 13 received wages totaling $37,621

working as a carpenter and doing pest control. Customer 13 estimates that he may have spent as

much as $1,000 on expenses related to his job, but did not discuss any expenses with the

preparer. On the Schedule A attached to Customer 13’s 2017 tax return, the preparer falsely

reported that Customer 13 incurred $8,892 in unreimbursed employee business expenses


                                               34
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 35 of 59 PageID 35



purportedly related to Customer 13’s job. The fabricated job-related expenses included $1,620

for a cell phone, $3,802 for dry cleaning, and $3,560 for uniforms. The preparer also falsely

claimed that Customer 13 donated $2,530 to charity by cash or check. The preparer also falsely

reported that Customer 13 incurred expenses for “oil changes and tune ups” in the amount of

$5,201, identifying this as an “other” job expense or miscellaneous deduction. Customer 13 did

not incur these expenses, did not discuss any of these expenses with the preparer, and did not

know that these expenses were reported on his tax return.

       95.     The combined expenses reported on the Schedules A and C attached to Customer

13’s 2017 tax return total $46,788; this exceeds Customer 13’s reported income for the year by

$9,167. As a result of these false Schedule A expenses, and the fabricated tax withholdings and

Schedule C loss and EITC claimed on the tax return, discussed in paragraph 61, supra, and

paragraph 110, infra, the preparer claimed a bogus refund of $2,284 on Customer 13’s 2017 tax

return. The preparer did not provide Customer 13 with a copy of the completed tax return.

                 Reporting False Tax Withholdings Far Exceeding Amounts
                      Actually Withheld and Reported on Forms W-2

       96.     The Defendants prepare tax returns on which they falsely report the amount of

taxes withheld from customers’ income far in excess of the taxes actually withheld as reported

on Forms W-2 issued to the customers by their employers.

       97.     Employers are required to compute and withhold from their employees’ wages

federal income, social security, and Medicare taxes. At the end of a tax year, the amount

withheld from an employee’s wages is a fixed and certain number. The final amount withheld is

typically reported on a Form W-2. The Form W-2 is sent to the taxpayer from the employer and

later filed by the taxpayer or his tax preparer along with the tax return.



                                                 35
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 36 of 59 PageID 36



       98.     The Defendants disregard the federal tax withholdings reported on the Form W-2

and instead report a far larger amount on the tax return. By falsely claiming that a larger amount

of tax was withheld from customers’ income, the Defendants falsely claim a larger refund of

taxes allegedly withheld. Fabricating the withholding amounts reported on customers’ tax

returns in contravention of the amounts reported on customers’ Forms W-2 provided to the

Defendants constitutes outright fraud and is a serious obstruction of tax administration.

       99.     In other instances, the Defendants total all of the amounts withheld from a

customer’s wages (federal income taxes, social security, and Medicare taxes) as reported on a

Form W-2 or pay stub, and falsely report this total amount as the amount of income taxes

withheld.

       100.    Frequently, in connection with reporting fabricated wages and withholdings, the

Defendants also falsely claim that the customer had a business through which the customer

incurred expenses, resulting in a loss. The bogus business loss that the Defendants report on the

customer’s tax return results in the return claiming a larger bogus refund of the phony

withholdings reported on the return.

       Customer 23

       101.    For example, Nurse prepared the 2017 federal income tax return of Customer 23

of Ormond Beach, Florida at the Simple Solutions store in Daytona Beach. Customer 23 was

employed as a Certified Nursing Assistant in 2017.

       102.    Nurse falsely reported on the 2017 tax return that Customer 23 received a Form

1099 reporting taxes withheld in the amount of $335, but not reporting any income.

       103.    Additionally, in 2017, Customer 23 received wages totaling $34,875. On the

Schedule A attached to Customer 23’s 2017 tax return, Nurse falsely reported that Customer 23


                                                36
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 37 of 59 PageID 37



incurred $17,800 (over 51% of Customer 23’s wages) in unreimbursed employee business

expenses purportedly related to Customer 23’s job. The fabricated job-related expenses included

$1,200 for uniforms, $850 for supplies, and $1,840 for a cell phone; the remaining purported

expenses were not categorized on the filed tax return. Nurse also falsely reported that Customer

23 incurred expenses for oil changes in the amount of $225, identifying it as an “other” job

expense or miscellaneous deduction. Nurse also falsely reported that Customer 23 contributed

$9,000 by cash or check to charity. Customer 23 did not incur these expenses and did not

provide these amounts to Nurse.

       104.    By falsely reporting the phony tax withholdings and the fabricated deductions on

the Form Schedule A, Nurse claimed a bogus refund in the amount of $2,301 on Customer 23’s

2017 tax return.

       Customer 24

       105.    Nurse is identified as the preparer of the 2017 federal income tax return of

Customer 24 of Daytona Beach, Florida. The return was prepared at the Simple Solutions store

in Daytona Beach, and Customer 24 identified a male as the preparer of the tax return. Customer

24 was employed at a cleaning service and a laundry service in 2017, and provided his Forms W-

2 to the preparer. Customer 24 did not own or operate a business in 2017.

       106.    The preparer falsely reported on the 2017 tax return that Customer 24 received a

Form 1099 reporting taxes withheld in the amount of $524, but not reporting any income.

       107.    On the Schedule A attached to Customer 24’s 2017 tax return, the preparer falsely

reported that Customer 24 contributed $6,125 by cash or check to charity, when he did not make

any such contributions and did not tell the preparer that he contributed to charity.




                                                 37
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 38 of 59 PageID 38



       108.    The preparer also falsely reported on the Schedule C attached to the 2017 tax

return that Customer 24 owned a “maintenance” business through which Customer 24 received

$850 in gross receipts, and purportedly incurred $22,086 in expenses, including $13,536 in car

and truck expenses (for 25,301 purported business miles driven), $1,750 for repairs and

maintenance, $4,550 for supplies, and $2,250 for a cell phone. Customer 24 did not have any

such business expenses and did not discuss owning a business with, or provide any of these

amounts to, the preparer.

       109.    By falsely reporting the phony tax withholdings, the fabricated charitable

contribution deductions on the Form Schedule A, and the phony business loss of $21,236 on the

Form Schedule C, the preparer claimed a bogus refund in the amount of $2,701 on Customer

24’s 2017 tax return.

       Customer 13 (con’t)

       110.    As discussed in paragraphs and 58-61 and 94-95, supra, Customer 13 received

wages totaling $37,621 in 2017, from which $1,656 in taxes were withheld. The preparer falsely

reported on the tax return that a total of $2,056 in taxes were withheld from Customer 13’s

earnings in 2017, by falsely reporting that Customer 13 received a Form 1099 reporting taxes

withheld in the amount of $399, but not reporting any income. By reporting the fabricated tax

withholdings, along with the bogus deductions on the Schedules A and C, and filing a separate

tax return for Customer 13, the Simple Solutions preparer claimed a bogus refund of $2,284.

               Improperly Preparing and Filing Returns based on Pay Stubs

       111.    The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, also prepare and file federal income tax

returns using customers’ end-of-year pay stubs and then file their customers’ tax returns without


                                               38
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 39 of 59 PageID 39



valid Forms W-2. The returns are prepared before the end of the tax year and/or before an

employer even has the ability to issue a Form W-2 for that year.

       112.    Federal tax returns for wage earners must be prepared using Forms W-2. Using

pay stubs to prepare and file tax returns is improper and violates IRS rules. Moreover, end-of-

year pay stubs frequently omit income and distributions that are shown on employer-issued

Forms W-2. Thus, preparing and filing federal income tax returns based on information from

end-of-year pay stubs inevitably results in errors and omissions on federal tax returns, which

necessarily interferes with the administration and enforcement of the internal revenue laws.

       113.    The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, know that using pay stubs to prepare and

file returns violates IRS rules and regulations because in order to participate in the IRS’s

electronic filing program, all electronic filers must acknowledge that they will comply with the

IRS’s requirements, which expressly prohibit filing returns prepared with pay stubs and without

genuine Forms W-2.

       114.    The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, began soliciting customers in December by

falsely telling customers that their returns can be prepared using their most recent pay stub. The

Defendants open stores and advertise that customers can have their tax returns prepared before

the end of the tax year, before customers know how much income they earned and taxes they

owe for the year, and before employers are able to issue Forms W-2 to their employees. Forms

W-2 are not available to employees before the end of the calendar tax year, and tax returns

cannot be filed before January of the processing year.




                                                 39
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 40 of 59 PageID 40



          115.   The Defendants know that preparing tax returns based on pay stubs violates IRS

rules and regulations, and consequently interferes with the administration of the Internal

Revenue laws. By preparing tax returns before the end of the tax year, the Defendants unfairly

solicit business before competitors.

                              Unconscionable and Undisclosed Fees

          116.   The Defendants charge unconscionably high fees to prepare tax returns, mostly

through added, fees which are typically charged without customers’ knowledge. The Defendants

charge hundreds of dollars to prepare and file fraudulent tax returns with unnecessary and bogus

forms and schedules attached, when they should have honestly prepared a basic Form 1040 tax

return.

          117.   The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, intentionally deceive customers regarding

the fees charged for the preparation of tax returns.

          118.   The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, charge additional fees for each form and

schedule (such as a Schedule C or Schedule A) attached to the Form 1040 tax return. These fees

result in a total tax return preparation fee much higher than the amount advertised.

          119.   The high fees charged (and the fee structure, which encourages the addition of

unnecessary and often improper forms and schedules to the Form 1040) are a strong incentive for

the Defendants and employees to prepare and file fraudulent returns claiming excessive refunds

based on bogus claims and associated forms and schedules. Employees who charge higher fees

and generate more revenue are more likely to be promoted and have the opportunity to manage

or own their own stores.


                                                 40
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 41 of 59 PageID 41



       120.    Because the Defendants target low-income individuals, the high fees frequently

can pose a significant financial hardship for customers. Customers may be required to pay back

the improper refunds that they receive due to the Defendants’ grossly incompetent, negligent,

reckless, and/or fraudulent tax return preparation. Because the Defendants deduct their high fees

directly from their customers’ refunds, customers required to return these improper refunds to the

government must also return the portion subtracted as fees. Thus, customers are then out-of-

pocket the high fees charged by the Defendants. Additionally, fees are unconscionable for the

basic – albeit fraudulent – tax returns being prepared for these customers, who are often eligible

for free tax return preparation and electronic filing elsewhere.

       121.    The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, also routinely and intentionally fail to

disclose to customers all fees charged. The Defendants, and employees of Nurse and Simple

Solutions FL, LLC acting at their direction and with their knowledge and consent, present forms

to customers to sign, including a form acknowledging the fees charged, without allowing the

customer to closely review or understand the forms they are signing. Alternatively, the

Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at their direction and

with their knowledge and consent, tell customers one amount for fees and then later increase the

fees without the customers’ knowledge or consent. Customers are often surprised to learn that

the refund requested on their return is hundreds if not thousands of dollars more than the refund

amount that they received after the fees were deducted.

       122.    The Defendants’ fees are not paid by customers at the time of the preparation of

their tax returns, but instead are subtracted from the customers’ tax refund. By doing so, the

Defendants are able to conceal from unsuspecting customers the actual amount that the


                                                 41
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 42 of 59 PageID 42



customers pay to have their tax return prepared. Customers typically do not discover that the fees

charged are much more than the customers anticipated for the preparation of their tax return until

the customers receive a refund that is much less than quoted by the tax return preparer, after the

Defendants have subtracted their high fees.

       123.    The Defendants’ practice of charging unconscionable and undisclosed fees

interferes with the administration and enforcement of the Internal Revenue laws. Such predatory

behavior erodes consumer confidence in tax return preparers and dissuades taxpayers from

seeking professional assistance with the preparation of their federal tax returns.

         Failure to Provide Customers with Copies of their Completed Tax Returns
                             in Violation of 26 U.S.C. § 6701(a)

       124.    The Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at

their direction and with their knowledge and consent, fail to provide customers with copies of

their completed tax returns. The completed tax return, filed with the IRS, shows the refund that

the Defendants are claiming for the customer. By giving a copy of the tax return to the customer,

the customer is able to determine the amount of fees that the Defendants charged by subtracting

the amount of the refund that the customer actually receives from the amount of the refund

claimed on the tax return. The Defendants’ failure to provide a copy of a customer’s completed

tax return is part of the strategy to conceal the actual fees from their customers. As discussed

above, Customers 5 and 6, 8, 13, 14, and 19 did not receive copies of their completed tax returns,

Customer 10 received only the first two pages of the Form 1040, and Customers 15, 16, and 17

received an electronic link through which (they were told) they could download a copy later.

       125.    Failing to provide a customer with a copy of the completed tax return violates 26

U.S.C. § 6107(a), which requires that a tax return preparer “shall furnish a completed copy of [a



                                                 42
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 43 of 59 PageID 43



tax return or claim for refund] to the taxpayer not later than the time such return or claim is

presented for such taxpayer’s signature.”

       126.    Customers who do receive a copy of the tax return often receive only the first two

pages of the Form 1040, but not the other forms filed with the return, such as Forms Schedule C,

Forms Schedule A, and Forms 2106, “Employee Business Expenses.” This is because the

Defendants, and employees of Nurse and Simple Solutions FL, LLC acting at their direction and

with their knowledge and consent, make fraudulent claims on these forms and, to conceal the

fraud from customers, do not provide them with copies of these completed forms.

              Failure to Identify the Actual Preparer of Customers’ Tax Returns
                        in Violation of 26 U.S.C. §§ 6695(b) and 6695(c)

       127.    The Defendants prepared tax returns for customers on which they did not identify

themselves as the paid preparer, or are incorrectly identified as the paid preparer. For example,

Customer 24, discussed above, identified a male as the preparer of his 2017 tax return, but the

return identifies Nurse as the preparer. Among the tax returns filed in support of the

government’s motion for a preliminary injunction in the case United States v. Yves Demesmin, et

al., Case No. 6:17-cv-36 (M.D. Fla.), Nurse is identified as the paid preparer of the 2015 federal

income tax return of Jennifer Gill; 2015 federal income tax return of Helen Waller; 2015 federal

income tax return of Ernest Wilson III; 2013 federal income tax return of Anntonia Garvin; 2015

federal income tax return of Lynneth Ottey; 2015 federal income tax return of Ashley Ritchie;

2015 federal income tax return of Andrea Easterling; and the 2015 federal income tax return of

Shawn Green. All of these customers identified someone other than Nurse as the actual preparer.

       128.    A tax return preparer who fails to sign a tax return that he or she preparers

violates 26 U.S.C. § 6695(b). A tax return preparer, or employer of a tax return preparer, who



                                                 43
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 44 of 59 PageID 44



fails to report an identifying number of the tax return preparer or the employer on a tax return

that the preparer or an employee prepares, violates 26 U.S.C. § 6695(c).

        129.     Failing to identify themselves as the paid preparers on tax returns is part of the

Defendants’ attempts to conceal their tax return preparation activities from government

investigators.

                                  Harm Caused by the Defendants

        130.     The Defendants’ preparation of false and fraudulent tax returns at their tax return

preparation stores, false and misleading statements directed to customers and potential

customers, and culture favoring volume and ill-gotten profits over accuracy and integrity have

harmed the public and the United States Treasury. These practices harm the public because the

Defendants and many of their preparers prepare false or fraudulent tax returns that understate

their customers’ correct income tax liabilities and illegally cause customers to incorrectly report

their federal tax liabilities and underpay their taxes.

        131.     Defendants’ conduct (and that of preparers acting at the direction of Nurse and

Simple Solutions FL, LLC or with their knowledge and consent) harms the United States

Treasury by causing lost tax revenue.

        132.     The Defendants’ customers have also been harmed because they relied on the

Defendants and their tax preparation stores to prepare proper tax returns. Instead, customers’ tax

returns substantially understated their correct tax liabilities after paying unconscionably high fees

to have their tax returns prepared. As a result, many customers, who are often low-income

taxpayers, now face large income tax debts and may be liable for penalties and interest.

        133.     Customers are harmed by the unconscionably high and frequently undisclosed

fees tied to anticipated tax refunds. These fees are subtracted from the erroneous refunds that


                                                  44
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 45 of 59 PageID 45



result from the false or fraudulent tax return preparation perpetrated by the Defendants, and

employees acting at the direction of Nurse and Simple Solutions FL, LLC or with their

knowledge and consent. When the IRS conducts audits or examinations of customers and seeks

repayment of these erroneous refunds, the customers are liable for the repayment of those

refunds. Not only do customers face the hardship associated with repayment of erroneous

refunds resulting from the Defendants’ greed at others’ expense, but customers may also have to

repay the portion of the refund that the Defendants subtracted in fees. Customers may also have

to pay additional fees to other tax return preparers to file amended tax returns to correct the false

or fraudulent tax returns prepared and filed by the Defendants, and employees acting at the

direction of Nurse and Simple Solutions FL, LLC or with their knowledge and consent.

       134.    The Defendants’ misconduct further harms the United States and the public by

requiring the IRS to devote some of its resources to detecting her false claims on tax returns and

assessing and collecting lost tax revenues from the Defendants’ customers. Consequently,

identifying and recovering all lost tax revenues resulting from the Defendants’ activities may be

impossible.

       135.    The Defendants’ misconduct also harms the United States and the public because

the Defendants train other tax preparers, who have no previous tax return preparation experience,

on how to prepare tax returns that make false or fraudulent claims. These Defendant-trained tax

preparers, in turn, often open their own tax preparation stores using the Defendants’ investments

of the ill-gotten gains that the Defendants received for the preparation of tax returns, or using the

income that the preparers received from the Defendants for the preparation of tax returns making

false or fraudulent claims. In this manner, the preparation of false or fraudulent tax returns

spreads like a wildfire.


                                                 45
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 46 of 59 PageID 46



       136.     The Defendants’ conduct also causes intangible harm to honest tax return

preparers who unfairly lose business to the Defendants due to their willingness to break the law.

Customers often have their returns prepared at the Defendants’ tax preparation stores because

they promise the maximum refund, and deliver by fabricating claims and deductions on

customers’ tax returns.

       137.     Finally, the Defendants’ misconduct harms the public at large by undermining

public confidence in the federal tax system and encouraging widespread violations of the internal

revenue laws.

       138.     The harm to the government and the public will continue, and likely increase,

unless the Defendants are enjoined because—given the seriousness and pervasiveness of their

illegal conduct—without an injunction, the Defendants are likely to continue preparing false and

fraudulent federal income tax returns for customers. An injunction will serve the public interest

because it will put a stop to the Defendants’ illegal conduct and the harm that it causes the

United States and its citizens.

                                               Count I
                                  Injunction under 26 U.S.C. § 7407

       139.     Section 7407 of the Internal Revenue Code authorizes a district court to enjoin a

tax return preparer from engaging in conduct subject to penalty under 26 U.S.C. § 6694 or §

6695. Additionally, if the court finds that a preparer has continually or repeatedly engaged in

such conduct, and the court further finds that a narrower injunction (i.e., prohibiting only that

specific enumerated conduct) would not be sufficient to prevent that person’s interference with

the proper administration of the internal revenue laws, the court may enjoin the person from




                                                 46
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 47 of 59 PageID 47



further acting as a tax return preparer. The prohibited conduct justifying an injunction includes,

among other things, the following:

       a.      Engaging in conduct subject to penalty under 26 U.S.C. § 6694(a), which
               penalizes a return preparer who prepares a return or claim for refund that contains
               an unreasonable position and the return preparer knew (or reasonably should have
               known) of the position;

       b.      Engaging in conduct subject to penalty under 26 U.S.C. § 6694(b), which among
               other conduct, penalizes a return preparer who recklessly or intentionally
               disregards IRS rules or regulations;

       c.      Engaging in conduct subject to penalty under 26 U.S.C. § 6695(g), which
               penalizes a return preparer who fails to comply with the statutory due
               diligence requirements;

       d.      Guaranteeing the payment of any tax refund or the allowance of any tax credit; or

       e.      Engaging in any other fraudulent or deceptive conduct that substantially
               interferes with the proper administration of the internal revenue laws.

       140.    Section 7701(a)(36) of the Internal Revenue Code defines tax return preparer to

include not only the individual who physically prepares a tax return for compensation, but also

anyone “who employs one or more persons” to prepare tax returns for compensation.

       141.    Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC, as

shown above in paragraphs 5 through 138, are tax return preparers who have repeatedly and

continually prepared or submitted returns or portions of returns (or employed or managed others

who prepared or submitted returns or portions of returns) that contain unreasonable positions and

substantially understate the liability for tax on the return. Nurse, Leon, Edwards, and Simple

Solutions FL, LLC also advise, instruct, direct, and cause managers, preparers, and employees to

engage in tax fraud, and to prepare federal income tax returns asserting unreasonable, unrealistic,

frivolous and fraudulent positions. Accordingly, Nurse, Leon, Edwards, and Simple Solutions




                                                47
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 48 of 59 PageID 48



FL, LLC knew (or should have known) of the unreasonable, unrealistic, frivolous and fraudulent

positions.

       142.    Nurse, Leon, Edwards, and Simple Solutions FL, LLC, and those acting in

concert with them and at their direction, have continually and repeatedly engaged in conduct

subject to penalty under 26 U.S.C. § 6694 by preparing federal tax returns that understate their

customers’ liabilities based on unrealistic, frivolous and reckless positions. Nurse, Leon,

Edwards, and Simple Solutions FL, LLC, through the actions described above, also recklessly or

intentionally disregard IRS rules or regulations.

       143.    Nurse, Leon, Edwards, and Simple Solutions FL, LLC, and those acting in

concert with them and at their direction, have continually and repeatedly engaged in conduct

subject to penalty under 26 U.S.C. § 6695. The Treasury regulations promulgated under 26

U.S.C. § 6695(g) prohibit a return preparer from claiming the EITC without first conducting

proper due diligence and documenting his or her compliance with the due diligence

requirements. See 26 C.F.R. § 1.6695-2 (2011). Not only do Nurse, Leon, Edwards, and Simple

Solutions FL, LLC fail to conduct proper due diligence or comply with the due diligence

requirements, but they also advise, encourage, and cause managers, preparers, and employees (of

Nurse and Simple Solutions FL, LLC) to circumvent the due diligence requirements and to

ignore or disregard the information provided by customers.

       144.    Nurse’s, Leon’s, Edwards’, and Simple Solutions FL, LLC’s failure to comply

with the due diligence requirements for the EITC violates Treasury Regulations and their

willingness to falsify information to obtain the EITC for their customers shows a reckless and/or

intentional disregard of IRS rules and regulations.




                                                48
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 49 of 59 PageID 49



       145.      Nurse, Leon, Edwards, and Simple Solutions FL, LLC, and those acting in

concert with them and at their direction, have continually and repeatedly prepared federal income

tax returns that claim the EITC for customers, where Nurse, Leon, Edwards, and Simple

Solutions FL, LLC, and those acting in concert with them and at their direction, have not

conducted, let alone documented, the required due diligence procedures.

       146.      Nurse, Leon, Edwards, and Simple Solutions FL, LLC also fail to comply with 26

U.S.C. § 6695(a), which requires that a tax return preparer provide a copy of the completed tax

return to the taxpayer.

       147.      Nurse’s, Leon’s, Edwards’, and Simple Solutions FL, LLC’s continual and

repeated violations of 26 U.S.C. §§ 6694 and 6695 fall within 26 U.S.C. § 7407(b)(1)(A), and

thus are subject to an injunction under 26 U.S.C. § 7407.

       148.      Nurse’s, Leon’s, Edwards’, and Simple Solutions FL, LLC’s continual and

repeated fraudulent or deceptive conduct that substantially interferes with the proper

administration of the internal revenue laws falls within 26 U.S.C. § 7407(b)(1)(D), and thus is

subject to an injunction under 26 U.S.C. § 7407.

       149.      Nurse, Leon, Edwards, and Simple Solutions FL, LLC, and those acting in

concert with them and at their direction, have continuously and repeatedly guaranteed refunds to

customers and guaranteed the allowance of tax credits, including but not limited to the EITC.

This conduct falls within 26 U.S.C. § 7407(b)(1)(C), and thus is subject to an injunction under 26

U.S.C. § 7407.

       150.      If Nurse, Leon, Edwards, and Simple Solutions FL, LLC are not enjoined from all

tax preparation, they and those acting in concert with them and at their direction are likely to

continue to prepare and file false and fraudulent tax returns.


                                                 49
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 50 of 59 PageID 50



       151.    Nurse’s, Leon’s, Edwards’, and Simple Solutions FL, LLC’s continual and

repeated conduct subject to an injunction under 26 U.S.C. § 7407, including their continual and

repeated fabrication of expenses and deductions, is so flagrantly illegal and so egregious that it

demonstrates that a narrow injunction prohibiting only specific conduct would be insufficient to

prevent Nurse’s, Leon’s, Edwards’, and Simple Solutions FL, LLC’s interference with the proper

administration of the internal revenue laws. Accordingly, Nurse, Leon, Edwards, and Simple

Solutions FL, LLC should be permanently barred from acting as federal tax return preparers, and

from owning, operating, managing, investing in, controlling, licensing, franchising, or working

for a tax return preparation business.

                                            Count II
                                Injunction under 26 U.S.C. § 7408

       152.    Section 7408 of the Internal Revenue Code authorizes a district court to enjoin

any person from engaging in conduct subject to penalty under either 26 U.S.C. § 6700 or § 6701

if injunctive relief is appropriate to prevent recurrence of such conduct.

       153.    Section 6701(a) of the Internal Revenue Code penalizes any person who aids or

assists in, procures, or advises with respect to the preparation or presentation of a federal tax

return, refund claim, or other document knowing (or having reason to believe) that it will be used

in connection with any material matter arising under the internal revenue laws and knowing that

if it is so used it will result in an understatement of another person’s tax liability. Under 26

U.S.C. § 6701(c)(1), the term “procures” includes “ordering (or otherwise causing) a subordinate

to do an act,” as well as “knowing of, and not attempting to prevent, participation by a

subordinate in an act.”

       154.    Nurse, Leon, Edwards, and Simple Solutions FL, LLC, through the actions

detailed above in paragraphs 5 through 138, caused the presentation and preparation of false,
                                                  50
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 51 of 59 PageID 51



fraudulent, and abusive tax returns and other documents. Nurse, Leon, Edwards, and Simple

Solutions FL, LLC prepare, assist, and/or advise with respect to the presentation and preparation

of federal tax returns for customers that they know will understate their correct tax liabilities,

because Nurse, Leon, Edwards, and Simple Solutions FL, LLC knowingly prepare, assist, and/or

advise with respect to the presentation and preparation of returns claiming bogus expenses and

deductions. Nurse, Leon, Edwards, and Simple Solutions FL, LLC procured and assisted the

preparation of false and fraudulent tax returns by filing and encouraging the filing of tax returns

they knew were false or fraudulent, and by training and supervising tax return preparers

engaging in tax fraud. Nurse, Leon, Edwards, and Simple Solutions FL, LLC have thus engaged

in conduct subject to a penalty under 26 U.S.C. § 6701.

        155.    Nurse, Leon, Edwards, and Simple Solutions FL, LLC are likely to continue

violating the law absent an injunction. Tax return preparation is Nurse’s, Leon’s, Edwards’, and

Simple Solutions FL, LLC’s primary source of revenue. To maximize that income, Nurse, Leon,

Edwards, and Simple Solutions FL, LLC prepare, and instruct and direct managers and preparers

to prepare, fraudulent returns. That fraudulent conduct, in turn, gives Nurse, Leon, Edwards, and

Simple Solutions FL, LLC a competitive edge over law-abiding preparers. It also provides a

means for Nurse, Leon, Edwards, and Simple Solutions FL, LLC to further exploit their

customers by charging them unconscionably high fees, while Nurse’s, Leon’s, Edwards’, and

Simple Solutions FL, LLC’s fraud simultaneously and callously exposes their customers to

possible civil and criminal liability.

        156.    If the Court does not enjoin Nurse, Leon, Edwards, and Simple Solutions FL,

LLC, they are likely to continue to engage in conduct subject to penalty under 26 U.S.C. § 6701.

The preparation of tax returns claiming improper expenses and deductions by Nurse, Leon,


                                                  51
      Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 52 of 59 PageID 52



Edwards, and Simple Solutions FL, LLC, and those acting in concert with them and at their

direction, is widespread over many customers and tax years. Injunctive relief is therefore

appropriate under 26 U.S.C. § 7408.

                                           Count III
                             Injunction under 26 U.S.C. § 7402(a)
                        Necessary to Enforce the Internal Revenue Laws

       157.     Section 7402 of the Internal Revenue Code authorizes a district court to issue

injunctions as may be necessary or appropriate for the enforcement of the internal revenue laws.

       158.     Nurse, Leon, Edwards, and Simple Solutions FL, LLC, through the actions

described above in paragraphs 5 through 138, including, but not limited to, intentionally

understating their customers’ tax liabilities and charging unconscionable and undisclosed fees for

the preparation of federal tax returns that intentionally understate their customers’ tax liabilities,

have engaged in conduct that substantially interferes with the enforcement of the internal

revenue laws.

       159.     Unless enjoined, Nurse, Leon, Edwards, and Simple Solutions FL, LLC, and

those acting in concert with them and at their direction, are likely to continue to engage in such

improper conduct and interfere with the enforcement of the internal revenue laws. If Nurse,

Leon, Edwards, and Simple Solutions FL, LLC are not enjoined from engaging in fraudulent and

deceptive conduct, the United States will suffer irreparable injury by providing federal income

tax refunds to individuals not entitled to receive them.

       160.     While the United States will suffer irreparable injury if Nurse, Leon, Edwards,

and Simple Solutions FL, LLC are not enjoined, Nurse, Leon, Edwards, and Simple Solutions

FL, LLC will not be harmed by being compelled to obey the law.




                                                  52
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 53 of 59 PageID 53



       161.    Enjoining Nurse, Leon, Edwards, and Simple Solutions FL, LLC is in the public

interest because an injunction, backed by the Court’s contempt powers if needed, will stop

Nurse’s, Leon’s, Edwards’, and Simple Solutions FL, LLC’s illegal conduct and the harm it

causes the United States and the Defendants’ customers.

       162.    The Court should impose injunctive relief under 26 U.S.C. § 7402(a).

                                            Count IV
                            Disgorgement under 26 U.S.C. § 7402(a)
                         Necessary to Enforce the Internal Revenue Laws

       163.    Section 7402 of the Internal Revenue Code authorizes a district court to issue

orders, judgments, and decrees as may be necessary or appropriate for the enforcement of the

internal revenue laws.

       164.    Nurse’s, Leon’s, Edwards’, and Simple Solutions FL, LLC’s conduct, described

above in paragraphs 5 through 138, substantially interferes with the enforcement of the internal

revenue laws and has caused the United States to issue tax refunds to individuals not entitled to

receive them. Nurse, Leon, Edwards, and Simple Solutions FL, LLC have unjustly profited at

the expense of the United States by subtracting their exorbitant fees from those refunds.

       165.    Nurse, Leon, Edwards, and Simple Solutions FL, LLC are not entitled to these ill-

gotten gains. But for the Defendants’ conduct, these bogus refunds would not have been issued.

       166.    The Court should enter an order under 26 U.S.C. § 7402(a) requiring Nurse, Leon,

Edwards, and Simple Solutions FL, LLC to disgorge to the United States the gross receipts (in

the form of fees subtracted from customers’ tax refunds) that Nurse, Leon, Edwards, and Simple

Solutions FL, LLC received for the preparation of federal tax returns making false and/or

fraudulent claims.




                                                53
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 54 of 59 PageID 54



       WHEREFORE, the United States of America prays for the following:

       A.      That the Court find that Angela Nurse, Joe Leon, Wendy Edwards, and Simple

Solutions FL, LLC have continually and repeatedly engaged in conduct subject to penalty under

26 U.S.C. §§ 6694 and 6695, continually and repeatedly engaged in other fraudulent or deceptive

conduct that substantially interferes with the administration of the tax laws, and that a narrower

injunction prohibiting only this specific misconduct would be insufficient;

       B.      That the Court, pursuant to 26 U.S.C. § 7407, enter a permanent injunction

prohibiting Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC from

acting as federal tax return preparers;

       C.      That the Court find that Angela Nurse, Joe Leon, Wendy Edwards, and Simple

Solutions FL, LLC have engaged in conduct subject to penalty under 26 U.S.C. § 6701, and that

injunctive relief under 26 U.S.C. § 7408 is appropriate to prevent a recurrence of that conduct;

       D.      That the Court find that Angela Nurse, Joe Leon, Wendy Edwards, and Simple

Solutions FL, LLC have engaged in conduct that interferes with the enforcement of the internal

revenue laws, and that injunctive relief is appropriate to prevent the recurrence of that conduct

pursuant to the Court’s inherent equity powers and 26 U.S.C. § 7402(a);

       E.      That the Court, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, enter a

permanent injunction prohibiting Angela Nurse, Joe Leon, Wendy Edwards, and Simple

Solutions FL, LLC, and all those in active concert or participation with them, from:

       (1)     acting as federal tax return preparers or requesting, assisting in, or
               directing the preparation or filing of federal tax returns, amended returns,
               or other related documents or forms for any person or entity other than
               themselves;




                                                54
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 55 of 59 PageID 55



       (2)     preparing or assisting in preparing federal tax returns that they know or
               reasonably should know would result in an understatement of tax liability
               or the overstatement of federal tax refund(s) as penalized by 26 U.S.C. §
               6694;

       (3)     owning, operating, managing, working in, investing in, providing capital
               or loans to, receiving fees or remuneration from, controlling, licensing,
               consulting with, or franchising a tax return preparation business;

       (4)     training, instructing, teaching, and creating or providing cheat sheets,
               memoranda, directions, instructions, or manuals, pertaining to the
               preparation of federal tax returns;

       (5)     maintaining, assigning, holding, using, or obtaining a Preparer Tax
               Identification Number (PTIN) or an Electronic Filing Identification
               Number (EFIN);

       (6)     engaging in any other activity subject to penalty under 26 U.S.C. §§ 6694,
               6695, 6701, or any other penalty provision in the Internal Revenue Code;
               and

       (7)     engaging in any conduct that substantially interferes with the proper
               administration and enforcement of the internal revenue laws.

       F.      That the Court, pursuant to 26 U.S.C. §§ 7402(a) and 7407, enter an order

requiring Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC to

immediately and permanently close, because of the pervasive fraud, all tax return preparation

stores that they own directly or through any other entity, and whether those stores do business as

Simple Solutions or under any other name;

       G.      That the Court, pursuant to 26 U.S.C. §§ 7402(a) and 7407, enter an order

appointing a receiver to sell all of the hard assets, such as computers (after any and all taxpayer

information has been removed), electronics, and furniture, for all tax return preparation stores

that Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC own directly or

through any other entity, and whether those stores do business as Simple Solutions or under any

other name;


                                                 55
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 56 of 59 PageID 56



       H.      That the Court, pursuant to 26 U.S.C. § 7402(a), enter an order prohibiting Angela

Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC, directly or through any other

entity, from assigning, transferring, or selling any franchise agreement, independent contractor

agreement, or employment contract related to Simple Solutions FL, LLC, or any other tax return

preparation business to which they or any entity under their control is a party;

       I.      That the Court, pursuant to 26 U.S.C. § 7402(a), enter an order barring Angela

Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC from: (1) selling to any

individual or entity a list of customers, or any other customer information, for whom Angela

Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC, and any other business or

name through which Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC,

or those acting at their direction, have at any time since 2014 prepared a tax return; (2) assigning,

disseminating, providing, or giving to any current or former franchisee, General Sales Manager,

District Sales Manager, manager, tax return preparer, employee, or independent contractor of

Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC, or any other business

through which Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC prepare

tax returns or own or franchise a tax return preparation business, a list of customers or any other

customer information for customers for whom Angela Nurse, Joe Leon, Wendy Edwards, and

Simple Solutions FL, LLC, and any other business or name through which Angela Nurse, Joe

Leon, Wendy Edwards, and Simple Solutions FL, LLC, or those acting at their direction, have at

any time since 2014 prepared a tax return; and (3) selling to any individual or entity any

proprietary information pertaining to Simple Solutions FL, LLC, and any other business or name

through which Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC, or

those acting at their direction, have at any time since 2014 prepared a tax return;


                                                 56
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 57 of 59 PageID 57



       J.      That the Court, pursuant to 26 U.S.C. § 7402, enter an order requiring Angela

Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC to disgorge to the United

States the gross receipts (the amount of which is to be determined by the Court) that Angela

Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC received (in the form of fees

subtracted from customers’ tax refunds) for the preparation of tax returns that make or report

grossly incompetent, negligent, reckless, and/or fraudulent claims, deductions, credits, income,

expenses, or other information that results in the understatement of taxes, prepared since 2018 by

Angela Nurse, Joe Leon, Wendy Edwards, and/or Simple Solutions FL, LLC, and at any tax

preparation store franchised, owned, or managed by Angela Nurse, Joe Leon, Wendy Edwards,

and/or Simple Solutions FL, LLC;

       K.      That the Court, pursuant to 26 U.S.C. §§ 7402(a) and 7407, enter an order

requiring Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC to contact,

within 30 days of the Court’s order, by United States mail and, if an e-mail address is known, by

e-mail, all persons for whom Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions

FL, LLC, and their managers, employees, and tax return preparers prepared federal tax returns or

claims for a refund for tax years beginning in 2014 and continuing through this litigation to

inform them of the permanent injunction entered against them, including sending a copy of the

order of permanent injunction but not enclosing any other documents or enclosures unless agreed

to by counsel for the United States or approved by the Court;

       L.      That the Court, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, enter an order

requiring Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC to produce

to counsel for the United States, within 30 days of the Court’s order, a list that identifies by

name, social security number, address, e-mail address, and telephone number and tax period(s)


                                                 57
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 58 of 59 PageID 58



all persons for whom Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC,

and their managers, employees, and tax return preparers prepared federal tax returns or claims

for a refund for tax years beginning in 2014 and continuing through this litigation;

       M.       That the Court, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, enter an order

requiring Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC to produce

to counsel for the United States, within 30 days of the Court’s order, a list that identifies by

name, address, e-mail address, and telephone number all principals, officers, managers,

franchisees, employees, and independent contractors of Angela Nurse, Joe Leon, Wendy

Edwards, and Simple Solutions FL, LLC from 2014 to the present;

       N.       That the Court, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, enter an

injunction requiring Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC to

provide a copy of the Court’s order to all principals, officers, managers, franchisees, employees,

and independent contractors of Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions

FL, LLC within 15 days of the Court’s order, and provide to counsel for the United States within

30 days a signed and dated acknowledgment of receipt of the Court’s order for each person

whom Angela Nurse, Joe Leon, Wendy Edwards, and Simple Solutions FL, LLC provided a

copy of the Court’s order;

       O.       That the Court retain jurisdiction over Angela Nurse, Joe Leon, Wendy Edwards,

and Simple Solutions FL, LLC and over this action to enforce any permanent injunction entered

against them;

       P.       That the United States be entitled to conduct discovery to monitor Angela

Nurse’s, Joe Leon’s, Wendy Edwards’, and Simple Solutions FL, LLC’s compliance with the

terms of any permanent injunction entered against them; and


                                                 58
     Case 6:19-cv-01780 Document 1 Filed 09/12/19 Page 59 of 59 PageID 59



       Q. That the Court grant the United States such other and further relief, including costs, as

is just and reasonable.

        DATED: September 12, 2019            MARIA CHAPA LOPEZ
                                             United States Attorney

                                             RICHARD E. ZUCKERMAN
                                             Principal Deputy Assistant Attorney General


                                              s/ Daniel A. Applegate
                                             DANIEL A. APPLEGATE
                                             JARED S. WIESNER
                                             SAMUEL P. ROBINS
                                             Trial Attorneys, Tax Division
                                             U.S. Department of Justice
                                             P.O. Box 7238, Ben Franklin Station
                                             Washington, D.C. 20044
                                             Telephone: (202) 353-8180
                                             Fax: (202) 514-6770
                                             daniel.a.applegate@usdoj.gov




                                               59
                            Case 6:19-cv-01780 Document 1-1 Filed 09/12/19 Page 1 of 2 PageID 60
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    ANGELA NURSE; JOE LEON; WENDY EDWARDS; and
                                                                                                            SIMPLE SOLUTIONS FL, LLC
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Volusia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Daniel A. Applegate, U.S. Dept. of Justice, Tax Div., 202-353-8180
P.O. Box 7238, Ben Franklin Stn., Washington, D.C. 20044

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. sections 7402(a), 7407, and 7408
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit for permanent injunction barring defendants from preparing tax returns and disgorging ill-gotten gains
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                           CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Hon. Gregory A. Presnell                                                                    DOCKET NUMBER 6:17-cv-36
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/12/2019                                                               s/ Daniel A. Applegate
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 0)   Case 6:19-cv-01780 Document 1-1 Filed 09/12/19 Page 2 of 2 PageID 61
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

,,      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

,,,     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

,9      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

9       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due tochanges in
         statue.

9,      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

9,,     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

9,,, Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                 Case 6:19-cv-01780 Document 1-2 Filed 09/12/19 Page 1 of 2 PageID 62

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:19-cv-1780
                                                                      )
 ANGELA NURSE; JOE LEON; WENDY EDWARDS;                               )
       and SIMPLE SOLUTIONS FL, LLC                                   )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Angela Nurse
                                           100 New Britain, Apt. A
                                           Ormond Beach, FL 32174




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Daniel A. Applegate
                                           U.S. Deptartment of Justice, Tax Division
                                           P.O. Box 7238, Ben Franklin Station
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 6:19-cv-01780 Document 1-2 Filed 09/12/19 Page 2 of 2 PageID 63

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-1780

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 6:19-cv-01780 Document 1-3 Filed 09/12/19 Page 1 of 2 PageID 64

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:19-cv-1780
                                                                      )
 ANGELA NURSE; JOE LEON; WENDY EDWARDS;                               )
       and SIMPLE SOLUTIONS FL, LLC                                   )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Joe Leon
                                           373 NW 4TH DIAGONAL, APT. 8
                                           BOCA RATON, FL 33432-3769




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Daniel A. Applegate
                                           U.S. Deptartment of Justice, Tax Division
                                           P.O. Box 7238, Ben Franklin Station
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 6:19-cv-01780 Document 1-3 Filed 09/12/19 Page 2 of 2 PageID 65

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-1780

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 6:19-cv-01780 Document 1-4 Filed 09/12/19 Page 1 of 2 PageID 66

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:19-cv-1780
                                                                      )
 ANGELA NURSE; JOE LEON; WENDY EDWARDS;                               )
       and SIMPLE SOLUTIONS FL, LLC                                   )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Wendy Edwards
                                           1180 Dal Maso Dr.
                                           Daytona Beach, FL 32117




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Daniel A. Applegate
                                           U.S. Deptartment of Justice, Tax Division
                                           P.O. Box 7238, Ben Franklin Station
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 6:19-cv-01780 Document 1-4 Filed 09/12/19 Page 2 of 2 PageID 67

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-1780

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 6:19-cv-01780 Document 1-5 Filed 09/12/19 Page 1 of 2 PageID 68

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 6:19-cv-1780
                                                                      )
 ANGELA NURSE; JOE LEON; WENDY EDWARDS;                               )
       and SIMPLE SOLUTIONS FL, LLC                                   )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Simple Solutions FL, LLC
                                           c/o Lois Cooper, Registered Agent
                                           725 DR MARY MCLEOD BETHUNE BLVD.
                                           DAYTONA BEACH, FL 32114




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Daniel A. Applegate
                                           U.S. Deptartment of Justice, Tax Division
                                           P.O. Box 7238, Ben Franklin Station
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 6:19-cv-01780 Document 1-5 Filed 09/12/19 Page 2 of 2 PageID 69

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-1780

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
